DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 9/12/2019.
Claims 1 – 6 are presented for examination.

Priority
 ADS dated 9/18/2018 claims foreign priority to TW 107116722 dated 2018-05-17.

Information Disclosure Statement
IDS dated 09/12/2019 has been reviewed. See attached.

Drawings
Drawings dated 09/18/2018 have been reviewed. They are accepted.

Specification
Abstract dated 09/18/2018 has 15 lines 111 words and no legal phraseology. It is accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


(1) Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heatherly_2015 (US 8,939,840) in view of Chung_2009 (US 2009/0002152).

Claim 1. Heatherly_2015 makes obvious A method for preserving (Figure 2 state 277 health = 30, health is a measure of objects preservation) a virtual object (Figure 1 virtual object 170; Figure 2 virtual object 270), the method to be implemented by a portable electronic device (Figure 1 object 120; Figure 2 object 220) including a positioning unit (Figure 2 position sensor 231), an input unit (Figure 2 sensors 230 include input sensors/detectors), an output unit (Figure 2 feedback system 223 includes visual and audio outputs), a storage unit (Figure 2 memory 224) and a processing unit (Figure 2 processor 221), the storage unit storing a plurality of actual environmental data sets (Figure 2 event data 226a, 226b) corresponding respectively to a plurality of geographical regions (Figure 1 illustrates the plurality of geographic regions both physically and virtually include rooms 111a, 111d, 111b, 111e, 111c, 111f, NOTE: figure 2 bath event 226a at 8:00pm occurs in figure 1 bath room 111d physical location)
, each of the actual environmental data sets including an actual value of at least one environmental parameter (col 5 lines 5 – 25: “… sensors 230 for detecting and determining inputs and other environmental factors, including position… ambient light level, microphone 234 for recording sound, video camera 235 for recording video, and accessory detector 236 for detecting a presence of an accessory object… light sensor 233 may detect the amount of ambient light, which may be used to interpret how much time object 220 is given to sleep based on how long object 220 is placed in a dark environment. Sufficient sleep might cause the health parameter of state 227 to rise, whereas insufficient sleep may cause the health parameter to fall…” NOTE: recording of sound and video are involve actual values from the environment), the method comprising steps of: obtaining, by the positioning unit, a current position of the portable electronic device (Figure 3 blocks 430);acquiring, by the processing unit, a corresponding one of the actual environmental data sets that corresponds to the geographical region covering the current position of the portable electronic device (col 5 lines 5 – 25: “… sensors 230 for detecting and determining inputs and other environmental factors, including position… ambient light level, microphone 234 for recording sound, video camera 235 for recording video, and accessory detector 236 for detecting a presence of an accessory object… light sensor 233 may detect the amount of ambient light, which may be used to interpret how much time object 220 is given to sleep based on how long object 220 is placed in a dark environment. Sufficient sleep might cause the health parameter of state 227 to rise, whereas insufficient sleep may cause the health parameter to fall…” NOTE: recording of sound and video are involve actual values from the environment);setting, by the processing unit, a virtual value of the environmental parameter of the virtual value of the environmental parameter of a virtual environment where the virtual object is located to the actual value of the corresponding one of the actual environmental data sets (Figure 4 block 440; Figure 1 display 131 which illustrates virtual object 170 at the virtual environment 160 position that is the same as the physical object 120 in the physical environment 110; Figure 2 virtual object 270 and virtual position 271); determining, by the processing unit, whether the virtual value falls within a predetermined range of the environmental parameter associated with the conditions for preserving the virtual object (col 5: “… ambient light level… these sensors may be used to initiate actions that affect the emotional and well-being parameters of object 220… for example, tough sensor 232 may be used to detect petting of object 220, which may cause the happiness parameter of state 227 to increase or decrease depending on how often… light sensor 233 may detect the amount of ambient light which may be used to interpret how much time object 220 is given to sleep based on how long object 220 is placed in a dark environment. Sufficient sleep might cause the health parameter of state 227 to rise, whereas insufficient sleep may case the health parameter to fall…”; col 6: “… timer 222 progresses to the point where the calculated using predetermined rules regarding preferred feeding frequency…”; NOTE: the teaching of sufficient and insufficient sleep teaches a range of sleep which can cause the health (preservation) to rise or fall. Also, the teaching of feeding at least once per day is a predetermined range of more than once per day in order to maintain the health parameter. Also the teaching of repeated feeding decreasing the health parameter teaches an upper bound on this range.); when it is determined that the virtual value does not fall within the predetermined range (col 7: “… happiness parameter of 10 shown in state 327a, which may have been calculated using predetermined rules regarding preferred feeding frequency…”; NOTE: a happiness value of 10 is low indicating that the parameters were not in the predefined feeding range), determining, by the processing unit, whether an instruction for setting the virtual value of the environmental parameter of the virtual environment to fall within the predetermined range is received (col 7: “… the consumer might bring accessory object 390, representing a steak, in close proximity to the object 320a to simulate feeding the pet… the happiness parameter has increased drastically from 10 to 80, the action of feeding is noted in history… and the visual indicators change to indicate the state of happiness… a toy object can provide various time contextual interactions…”)


controlling, by the processing unit, the output unit to output a notification indicating that preservation of the virtual object has failed (col 7: “… Fig. 2 also reflect the low happiness parameter, 

While Heatherly_2015 teaches “time contextual interactions” (col 7) and teachings to monitor movement and environmental interactions using a timer (Fig 2 timer 222) and that interactions must occur at preprogrammed intervals else the objects health will fail (col 6 lines 12 – 15: “… timer 222 is constantly updated… which may also be used to determine the effect of any events on state 227. For example, object 220 may be preprogrammed with a particular optimal schedule, or how often it prefers to be bathed, fed, petted, and so forth… decrease happiness parameters of state 227, as the pet may prefer to be fed at least once a day… time intervals may decrease the health parameter…”); which may properly imply to one of ordinary skill in the art to determine whether an instruction setting the virtual value of environmental parameters such as feeding, bathing, petting, light, etc. are within the predetermined range “within a predetermined time period from the input unit; and
when it is determined that the instruction is not received within the predetermined time period” indicating that the objects health has failed.

Nevertheless; Heatherly_2015 does not explicitly teach checking to see if the value is received in a predetermined time period before issuing an alert. Therefore Heatherly_2015 does not explicitly teach “within a predetermined time period from the input unit; and when it is determined that the instruction is not received within the predetermined time period”

Chung_2009; however, makes obvious “within a predetermined time period from the input unit; and when it is determined that the instruction is not received within the predetermined time period” (par 27: “… monitor the users abnormal statues and sending out the alarm signal accordingly… ADL can give a response in the predefined period, the device would still return to its original state 102 rather than triggering the alarm, and this can ensure that the device will not wrongly send out an alarm…”).

Heatherly_2015 and Chung_2009 are analogous art because they are from the same field of endeavor called monitoring conditions. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Heatherly_2015 and Chung_2009.
The rationale for doing so would have been Heatherly_2015 teaches to “time contextually” both visually and audibly indicate failing health of a monitored object when environmental conditions do not occur in a preprogrammed schedule. Chung_2009 teaches to monitor health and that indications or alarms might be wrongly sent out and to avoid this wait for a predefined amount of time before sending out a health alarm (par 27). Therefore it would have been obvious to combine Heatherly_2015 and Chung_2009 for the benefit of waiting to see if the out-of-range condition gets corrected before prematurely sending out a health alarm to obtain the invention as specified in the claims.

Claim 2. Heatherly_2015 and Chung_2009 teach all the limitations of claim 1 as outlined above. Heatherly_2015 also makes obvious  “further comprising steps of: when it is determined that the instruction is received within the predetermined time period, determining, by the processing unit, whether the portable electronic device is brought to another one of the geographical regions according to an updated position of the portable electronic device that is newly and currently obtained by the positioning unit; and when it is determined that the portable electronic device is brought to another one of the geographical regions, repeating the steps of the method” (col 8: “… as 


Claim 4. Heatherly_2015 and Chung_2009 teach all the limitations of claim 1 as outlined above. Heatherly_2015 also makes obvious “further comprising steps of:
when it is determined that the virtual value falls within the predetermined range of the environmental parameter, determining, by the processing unit, whether the portable electronic device is brought to another one of the geographical regions according to an updated position of the portable electronic device that is newly and currently obtained by the positioning unit;
when it is determined that the portable electronic device is brought to another one of the geographical regions, repeating the steps of the method with the updated position serving as the current position” (col 8: “… as previously described, this could also occur on a continuous basis so that the movements of object 120 and virtual object 170 appear to be synchronized in real-time to the consumer. In this manner, position tracked toy objects providing time contextual interactivity can be used in both offline and online contexts…”; col 4: “… continuous fashion such that positioning and orientation of objects within the physical environment 110 are continuously reflected in virtual environment 160…”).


Claim 6. Heatherly_2015 and Chung_2009 teach all the limitations of claim 1 as outlined above. Heatherly_2015 also makes obvious “the portable electronic device further including a communicating unit (Figure 2 network 245 connected to the object) communicating with a server (Figure 1 server 150; Figure 2 virtual object 270) that stores a plurality of real-time environment data sets corresponding respectively to the geographical regions, each of the real-time environmental data sets including a real-time value of the environmental parameter, the method further comprising steps of:
periodically sending, by the communicating unit to the server, a request for the real-time environmental data sets, as controlled by the processing unit; and updating, by the processing unit, the actual environmental data sets with the real-time environmental data sets” (col 4: “… further, the correspondence of real and virtual positioning may be done in a continuous fashion such that positioning and orientation of the objects within the physical environment 110 are continuously reflected in virtual environment 160, providing the appearance of real-time updated for the consumer…”; col 8: “… movements of object 120 and virtual object 170 appear to be synchronized in real-time… position tracked…”).

(2) Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heatherly_2015 (US 8,939,840) in view of Chung_2009 (US 2009/0002152) in view of Castillo_1999 (US 5,912,454)

Claim 3. Heatherly_2015 and Chung_2009 teach all the limitations of claim 2 as outlined above. Castillo_1999 makes obvious “further comprising steps of: when it is determined that the electronic device is not brought to another one of the geographical regions, determining, by the processor unit, whether a reset time period has elapsed after the processing unit received the instruction; when it is determined that the reset time period has not elapsed, repeating the steps of determining whether the portable electronic device is brought to another one of the geographical regions according to an updated position of the portable electronic device that is currently obtained by the positioning unit; and when it is determined that the reset time period has elapsed, repeating the steps of the method” (col 13 timer circuit: “… another aspect of the present invention involves resetting the integration time of the integrator 225 when there has been no relative change… after a predefined time period… threshold time… thus, resetting the integration time after a predefined maximum time period… may be desirable in order to quickly adapt to the current ambient light conditions… in summary, the timer circuit 350 (and its reset signal 355) is useful to force the feedback loop to come to equilibrium one a predefined period of time has elapsed since a relative light intensity change triggered the comparator 230…”)

Heatherly_2015 and Chung_2009 and Castillo_1999 are analogous art because they are from the same field of endeavor called sensors. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Heatherly_2015 and Castillo_1999
The rationale for doing so would have been that Heatherly_2015 teaches to have a plurality of sensors that include a light sensor which detect ambient environment conditions. Castillo_1999 teaches to utilize a timer and reset in order to “advantageously allow the system to quickly adjust to the ambient conditions while waiting on additional user actions (col 4 lines 46 – 50) and is able to detect relative changes in ambient conditions not just absolute changes (col 3 lines 1 – 5) and is useful to force the sensor feedback loop to come to equilibrium (col 13 lines 48 – 54).
Therefore it would have been obvious to combine Heatherly_2015 and Castillo_1999 for the benefit of detecting relative changes in ambient sensor values (light, sound, etc.) while waiting on the additional actions such as the user moving the object to a different physical location to obtain the invention as specified in the claims.



Claim 5. 
Heatherly_2015 and Chung_2009 teach all the limitations of claim 4 as outlined above. Castillo_1999 makes obvious “further comprising: when it is determined that the portable electronic device is not brought to another one of the geographical regions, determining, by the processing unit, whether a reset time period has elapsed after the processing unit received the instruction;
when it is determined that the reset time period has not elapsed, repeating the step of determining whether the portable electronic device is brought to another one the geographical regions according to an updated position of the portable electronic device that is currently obtained by the positioning unit; and when it is determined that the reset time period has elapsed, repeating the steps of the method with the updated position serving as the current position” (col 13 timer circuit: “… another aspect of the present invention involves resetting the integration time of the integrator 225 when there has been no relative change… after a predefined time period… threshold time… thus, resetting the integration time after a predefined maximum time period… may be desirable in order to quickly adapt to the current ambient light conditions… in summary, the timer circuit 350 (and its reset signal 355) is useful to force the feedback loop to come to equilibrium one a predefined period of time has elapsed since a relative light intensity change triggered the comparator 230…”)

Heatherly_2015 and Chung_2009 and Castillo_1999 are analogous art because they are from the same field of endeavor called sensors. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Heatherly_2015 and Castillo_1999
The rationale for doing so would have been that Heatherly_2015 teaches to have a plurality of sensors that include a light sensor which detect ambient environment conditions. Castillo_1999 teaches to 
Therefore it would have been obvious to combine Heatherly_2015 and Castillo_1999 for the benefit of detecting relative changes in ambient sensor values (light, sound, etc.) while waiting on the additional actions such as the user moving the object to a different physical location to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127